Citation Nr: 9934073	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945 with periods of active duty and inactive duty 
for training ending in 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO).  At a hearing held before the undersigned in August 
1999, the veteran requested additional time to submit 
evidence in support of his claim.  This evidence was received 
at the Board in September 1999.  In light of the 
determination below, the Board sees no prejudice in 
adjudicating this claim at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

At the hearing held in August 1999, the veteran indicated 
that he was filing a claim of entitlement to service 
connection for tinnitus with the RO.  It was reported that 
his service representative was assisting the veteran with 
this claim.  However, as indicated by both the veteran and 
his representative, this issue is not before the Board at 
this time.  38 U.S.C.A. § 7105(a) (West 1991).


FINDINGS OF FACT

1.  Service medical records indicate a loss of hearing acuity 
during the veteran's active service.  

2.  The veteran currently suffers from a bilateral hearing 
impairment.  

3.  The veteran has provided a medical nexus opinion 
associating his current hearing loss to his exposure to loud 
noise during his service.  

4.  Current findings of bilateral hearing loss cannot be 
disassociated from exposure to loud noises during the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.385 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, the veteran served on active duty during 
World War II.  Service personnel records indicate that the 
veteran flew 56 combat missions in the European Theater as a 
B-25 pilot.  He participated in bombing raids over Athens, 
the Anzio Beachhead, the Po Valley, and Perugia, Italy.  He 
specialized in medium altitude bombardment of strategic and 
tactical targets.  The veteran's total flying time during 
World War II was reported to be 1300 hours, of which 161 were 
in combat.  Upon his return to the United States, the veteran 
was a flying instructor, training and rating pilots as well 
as flying "check rides" on suspected deficient students.  

The veteran had extensive periods of active duty and inactive 
duty for training in the United States Air Force Reserve.  
Sporadic but regular hearing tests were performed on the 
veteran both during his active service and during his reserve 
service from approximately 1945 to 1972.  At a separation 
evaluation in July 1945, the veteran's hearing was found to 
be normal.  No reference was made to hearing loss.  

In April 1996, the veteran filed a claim for service 
connection for bilateral hearing loss.  He noted bilateral 
hearing loss in 1972 due to noise trauma caused by extensive 
flying while on active duty.  The veteran reported a total of 
16,231 hours of flying in at least seven types of military 
aircraft over 28 years.  At that time, he submitted an April 
1996 medical record indicating bilateral hearing loss.  In a 
subsequent statement he noted that his hearing loss began in 
1942 when he was assigned to a B-25.  The veteran noted that 
this aircraft was notorious for its extremely loud unshielded 
engines.  He indicated approximately 3,000 hours of flight 
time in the B-25.  It was also reported that the aircraft he 
flew were without soundproofing and no modern ear protecting 
headphones.  

At a VA audiological evaluation held in December 1996, air 
conduction studies, and pure tone thresholds, in decibels, of 
the veteran's hearing were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
50
75
90
LEFT
35
40
45
60
70

Speech audiometry studies revealed speech recognition ability 
of 68 percent in the right ear and of 80 percent in the left 
ear.  The veteran was diagnosed with a bilateral hearing 
impairment with reduced word recognition ability.  A constant 
tinnitus was reported for both ears.  The right ear exhibited 
greater involvement.  

The veteran has provided an additional audiological 
evaluation from 1972.  This report appears to indicate a 
reduction in hearing acuity in 1972.  In his April 1997 
substantive appeal, the veteran noted an Army audiogram in 
1964 clearly showed a decrease in hearing acuity.  He also 
noted that a hearing test in 1972 was made just prior to his 
release from the United States Army 5th Field Hospital in 
Bangkok, Thailand.  The veteran had been admitted on 
February 4, 1972, following a crash landing in a combat zone 
in North Laos while carrying Laotian Government troops. 

At a hearing held before the undersigned in August 1999, the 
veteran reiterated his previous contentions.  Minimal 
protection from the noise of his aircraft during his active 
service in World War II was reported.  He also described the 
ear protection as primitive.  It was indicated that he first 
started having major problems with his hearing in the 1980's 
and 1990's.  More specifically, he noted that this became a 
problem in 1981 or 1982.  The veteran also noted hearing 
tests performed prior to 1970 were very superficial.  A 
gradual decrease in his hearing acuity both during his active 
service and his inactive and active duty for training was 
reported.  

At the request of the veteran's representative, this case was 
placed in abeyance in order for the veteran to obtain 
additional medical evidence in support of his claim.  A 
medical record dated August 1999 was received at the Board in 
September 1999.  This medical report, prepared by health care 
provider, a lieutenant colonel in the military, indicates 
that the veteran was evaluated in August 1999 for a hearing 
evaluation.  It was indicated that tests were done to 
determine if the veteran's hearing levels had changed from 
1972 while he was in Thailand.  It was noted that a review of 
hearing tests from 1972 to the present reveal significant 
changes in several frequencies.  It was also noted that all 
tests prior to 1972 were better than the 1972 levels.  It was 
the health care provider's opinion that the veteran's hearing 
loss was due to noise exposure while in the service.  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  If the disorder is a chronic disease of 
the nervous system, such as sensorineural hearing loss, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113; 38 C.F.R. §§ 3.307 
and 3.309 (1999).  However, when a disability is not 
initially manifested during service or within an applicable 
presumptive period, "direct" service connection may never 
less be established by evidence demonstrating that the 
disability was, in fact, incurred or aggravated during the 
veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(b); Cosman v. Principi, 3 Vet. App. 503 (1992); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992); and 
Douglas v. Derwinski, 2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385 
(1999), which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CMC Test are 
less than 94 percent.

In the veteran's case, the testing results obtained at the 
time of separation from active service clearly would not meet 
the requirements of a service-connected hearing disability 
under 38 C.F.R. § 3.385.  In the most recent VA audiological 
evaluation, however, the veteran has demonstrated hearing 
loss meeting the requirements of hearing loss under 38 C.F.R. 
§ 3.385.  

The U.S. Court of Appeals for Veterans Claims (Court) 
Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  As 
stated by the Court, if evidence should sufficiently 
demonstrate that a medical relationship between the veteran's 
inservice exposure to loud noise and his current disability, 
it would follow that the veteran incurred an injury in 
service, and the requirements of 38 U.S.C.A. § 1110 would be 
satisfied.  Id. at 160 (citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992)).  Applying this analysis to this 
case, clearly 38 C.F.R. § 3.385 does not prohibit an award of 
service-connected disability compensation for the hearing 
loss.  The recent VA audiological evaluation revealed hearing 
loss as defined within § 3.385.  Consequently, a 
determination as to whether the current hearing loss is 
service connected must be made under the statutory and 
regulatory provisions governing service connection generally.  

The assertion that the veteran's lay evidence of a hearing 
loss in service could support a "continuity of 
symptomatology" between his exposure to noise during his 
active service and his current hearing loss was rejected by 
the Court in Heuer v. Brown, 7 Vet. App. 379, 387 (1995), 
which found evidence of hearing loss which did not meet the 
requirements of § 3.385 for establishing a disability is 
insufficient for the purposes of showing "continuity of 
symptomatology."

In support of the veteran's claim of entitlement to service 
connection for bilateral hearing loss is the August 1999 
statement of a health care provider, a lieutenant colonel in 
the United States Air Force, who is of the opinion that the 
veteran's bilateral hearing loss is due to his noise exposure 
while in the "service."  He notes a review of the 1972 
hearing test.  While the veteran was discharged from active 
duty in World War II, service personnel records indicate 
significant active duty and inactive duty for training 
following his discharge from active service, including 
exposure to combat in the Vietnam War in 1972.  The Board has 
reviewed the August 1999 medical opinion and finds this 
report to be highly probative of the critical question in 
this case.  Further, the Board must note that no medical 
opinion disputes the veteran's claim.  

The evidence that supports a denial of the claim for 
bilateral hearing loss includes audiological testing 
performed during the veteran's discharge from active service.  
It appears that he did not have "hearing loss," as defined 
under 38 C.F.R. § 3.385, until decades after service.  
However, the evidence in support of the veteran's claim for 
bilateral hearing loss includes the August 1999 medical 
report, the veteran's extensive exposure to noise caused by 
his extensive flying during service and, most importantly, 
the veteran's testimony, which the Board has found to be 
highly credible.  The veteran has indicated that his hearing 
loss began during his World War II service and the Board has 
no basis to dispute this contention.  

Initially, the Board must first determine whether this claim 
is well grounded.  The Court has held that, in general, a 
claim for service connection is well grounded when three 
elements are satisfied.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be evidence of an occurrence or 
aggravation of a disease or injury incurred in service (lay 
or medical evidence).  Third, there must be a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran has provided testimony regarding 
his exposure to loud noises during his active service and has 
indicated a loss of hearing during his active service caused 
by the noise of his airplane.  While the veteran is not 
competent to provide a medical opinion, he is competent to 
testify regarding difficulties he had with his hearing during 
his service.  Further, the veteran engaged in combat with the 
enemy during his active service.  Under 38 U.S.C.A. § 1154(b) 
(West 1991), in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
campaign, or expedition, the VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
Under 38 C.F.R. § 3.304(d) (1999), satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  In this case, the veteran's testimony regarding 
his hearing loss is found to be totally credible.  
Accordingly, the first prong of the Caluza analysis has been 
met.  

With regard to the second prong of the Caluza analysis, there 
is clear evidence of a current hearing disability.  
Accordingly, the second prong of the Caluza analysis is met.  
With regard to the third prong of the Caluza analysis, nexus 
evidence, the August 1999 medical report clearly provides a 
nexus that associates the hearing loss in service with his 
current hearing difficulties.  For purposes of well grounding 
a claim, this medical opinion must be considered to be 
accurate.  Accordingly, the claim is well grounded under the 
guidance provided by the Court in Caluza.  

In resolving the ultimate issue before the Board at this 
time, the undersigned is mindful of the fact that the 
veteran's hearing loss, for VA purposes, did not become 
clearly apparent until decades following his discharge from 
active service.  However, the Board cannot ignore the 
significant amount of evidence that supports the veteran's 
claim.  In resolving this ultimate issue, the Board is 
mindful to the doctrine of reasonable doubt.  As the Court 
has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

Based on a review of the evidence at whole, and giving the 
veteran the benefit of the doubt, the undersigned believes 
that the evidence is in equipoise and, therefore, supports 
the claim of service connection for bilateral hearing loss.  
The Board concludes that the "negative evidence" is at 
least balanced by the "positive evidence" that the 
veteran's current hearing loss can be reasonably associated 
to noise exposure during his active service.  The Board 
believes that the veteran's testimony and the medical 
opinions, when evaluated by the veteran's total history, 
would support a finding of service connection for hearing 
loss.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals




 

